PER CURIAM
Defendant pleaded guilty to 5 charges and was sentenced as a dangerous offender on each conviction. The sentences were imposed under the sentencing guidelines, so appellate review is governed by ORS 138.222.
When a sentencing court imposes an indeterminate dangerous offender sentence in lieu of a determinate sentence under the guidelines, the court is required to state what presumptive sentence would otherwise have been imposed. That presumptive sentence becomes, in effect, the minimum dangerous offender sentence. State v. Serhienko, 111 Or App 604, 826 P2d 114 (1992). The court imposed departure sentences as the minimum sentences. The state concedes that that was error, and we accept the concession.
Convictions affirmed; remanded for resentencing.